Citation Nr: 0802005	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  98-18 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1964 to June 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In August 
2004, the Board remanded for further development.  In May 
2005, the veteran appeared at a hearing at the RO before the 
undersigned.  Subsequently, the Board remanded the matter for 
further development again in October 2005.  


FINDINGS OF FACT

1. The veteran did not serve in combat while on active duty.

2.  A preponderance of the evidence is against a finding that 
he veteran has PTSD related to inservice stressors.   

3.  The stressors upon which the diagnosis of PTSD was based 
are uncorroborated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in November 2001, April 2005, 
November 2005, September 2006, January 2007, February 2007, 
and March 2007 the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims. 
 In light of the Board's denial of the appellant's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  

The Board's October 2005 Remand instructions included 
affording the veteran a comprehensive VA psychiatric 
examination.  The RO scheduled the veteran for an examination 
in April 2007 and notified him of it in two separate letters.  
Additionally, the RO attempted to contact him via telephone 
to confirm the appointment.  However, the veteran did not 
respond to any of the letters and he did not answer the 
calls.  The Board also remanded to get additional records, 
including those from T. Adelstein, Ph.D.  VA attempted to 
obtain those records and sent him Authorization and Consent 
to Release Information forms in February 2007 and March 2007.  
The veteran has not returned the forms.  The duty to assist 
is not a one-way street.  If the veteran wishes help, he 
cannot passively wait for it in circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The Board points out that in July 2007, the 
veteran responded to the June 2007 supplemental statement of 
the fact that he had no further evidence to submit.  Thus, 
the veteran should have received the RO's prior notices.  

Furthermore, the veteran failed to report to his scheduled 
PTSD examination.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2007).  Therefore, 
the duties to notify and assist have been met.

Analysis

The veteran claims to have PTSD as a result of service 
stressors.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A claim for service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. at 136-7 (1997).

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others;" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror."  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV) at 427-28.  These 
criteria are no longer based solely on usual experience and 
response but are individualized (geared to the specific 
individual's actual experience and response).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

In this case, the veteran has not contended that he engaged 
in combat or that his stressors are a result of combat.  
Accordingly, as a matter of law, a medical professional 
cannot provide supporting evidence that the claimed in-
service event actually occurred based on a post- service 
medical examination.  Moreau v. Brown, 9 Vet. App. 389, 395-6 
(1996).  In addition, the veteran's own testimony, standing 
alone, will not be sufficient.  Id.

Because the veteran is alleging physical abuse, the special 
provisions of VA Adjudication Procedure Manual M21-1 (M21-1), 
Part III (Feb. 20, 1996), regarding personal assault must 
also be considered.  The Manual identifies alternative 
sources for developing evidence of personal assault, such as 
private medical records, civilian police reports, reports 
from crisis intervention centers, testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, and personal diaries or journals.  M21-1, 
Part III, 5.14c(4)(a).  When there is no indication in the 
military record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.

Examples of behavior changes that might indicate a stressor 
include (but are not limited to): visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that a military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
undereating; pregnancy tests around the time of the incident; 
increased interest in tests for HIV or sexually transmitted 
diseases; unexplained economic or social behavior changes; 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; or 
breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o).  Subparagraph (9) provides that "[r]ating 
boards may rely on the preponderance of evidence to support 
their conclusions even if the record does not contain direct 
contemporary evidence. In personal assault claims, secondary 
evidence which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  This approach has been 
codified at 38 C.F.R. § 3.304(f)(3).  See also Patton v. 
West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 
(1998).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

Notably, in February 2007, the RO requested from the veteran 
the types of evidence described in M21-1 and 38 C.F.R. § 
3.304(f)(3).  The veteran did not submit any additional 
evidence in support of his claim.  The Board has relied upon 
the available evidence in determining if the alleged 
stressors can be corroborated.

Veterans claiming service connection for disability due to 
in-service personal assault face unique problems documenting 
their claims.  Since assault is an extremely personal and 
sensitive issue, many incidents of personal assault are not 
officially reported, and victims of this type of in-service 
trauma may find it difficult to produce evidence to support 
the occurrence of the stressor.

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is 
also clear that the Board is not required to accept an 
appellant's statements regarding his alleged symptoms, 
including nightmares, flashbacks, and other difficulties he 
associates with his active service, if the Board does not 
find the statements regarding his symptoms to be credible.

The veteran contends that he has PTSD on the basis of racism 
which occurred while stationed in Korea for the period from 
April 1965 to June 1966.  He testified that racist words were 
written on his locker, his bed was messed up, and about an 
incident in which a blanket was thrown over him and he was 
beaten by his barrack mates.  When he reported the incident 
to his first sergeant, he was transferred to another barracks 
with other black soldiers.  He also testified that his first 
sergeant told him that he would not advance in his outfit.  
Shortly thereafter he began using drugs and alcohol and was 
discharged from active duty.

It is not clear that the veteran even meets the initial 
requirement for service connection, i.e. a diagnosis of PTSD 
in accordance with DSM-IV criteria.  The record is replete 
with various mental status examinations/reports.  Only on a 
couple of occasions out of extensive visits was PTSD actually 
noted.  An August 1998 report from T. Adelstein, Ph.D. noted 
the veteran's assertions that while stationed in Korea he 
bagged body bags and that experience led to PTSD.  The 
veteran also spoke of an incident in service when he urinated 
next to his bed while intoxicated and was subsequently hazed 
by his fellow service member.  On testing, Dr. Adelstein 
noted that the veteran's clinical evaluations were possibly 
on the exaggerated side.  Among the diagnoses was chronic 
PTSD.  A May 2001 letter from a Vet Center social worker 
noted that the veteran had initially been seen in the office 
in August 2000.  The social worker noted the veteran's 
reports of stressors of racism in service.  A diagnosis of 
PTSD was made; the social worker attributed it to the 
veteran's childhood which was exacerbated by the prolonged 
racist persecution while serving in Korea.  

However, on multiple occasions, PTSD was not noted upon 
evaluation or specifically excluded from the diagnosis (e.g. 
November 1992 VA examination report, July 1996 VA examination 
report, August 1997 VA clinical record, and July 2000 VA PTSD 
examination).  In fact, the July 2000 VA examination report 
specifically noted that the evidence used by Dr. Adelstein in 
determining PTSD did not constitute an adequate diagnostic 
examination for PTSD and that he strongly disagreed with such 
a diagnosis.      

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the various VA examination reports and 
clinical reports are more probative than the findings of Dr. 
Adelstein or the May 2001 report by the Vet Center social 
worker.  
Most of the VA examination reports were rendered in 
conjunction with review of the claims folder while there is 
no evidence that Dr. Adelstein or the social worker reviewed 
the claims folder.  In fact, the July 2000 VA examination 
report specifically addressed Dr. Adelstein's report in 
disputing his findings.  Furthermore, the veteran reported to 
Dr. Adelstein that his service stressors were bagging body 
bags in Korea.  There is no evidence that the veteran bagged 
bodies in service; his occupation was a medical records 
clerk, outpatient receptionist, and general clerk.  The Board 
also notes that the veteran's assertion as to body bags is 
inconsistent with the veteran's current stressor statements 
(though the veteran also pointed out to Dr. Adelstein he was 
hazed by fellow servicemen following a urination incident).  
Thus, while credible, the specialist's opinion appears to 
have been based upon an inaccurate factual background, and is 
therefore of little probative value and cannot serve to 
corroborate the claimed in-service stressor of racism (as Dr. 
Adelstein's diagnosis was based primarily on the assertion of 
body bagging).  The Board is not bound to accept medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence or 
based upon an inaccurate factual background.  Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  
Additionally, the May 2001 letter noted that PTSD was 
primarily linked to the veteran's childhood.  Based on the 
overwhelming evidence including multiple examination reports 
and clinical records, a clear preponderance of the evidence 
is against a finding that the veteran has a diagnosis of PTSD 
in accordance with DSM-IV.  Without a diagnosis of PTSD, 
there is no basis to grant service connection.  See 38 C.F.R. 
§ 3.304(f).

However, even if the veteran had a valid diagnosis of PTSD, 
his claim would nevertheless fail as the stressors have not 
been verified.  Service records show that in March 1966 to 
June 1966 the veteran had problems with motivation, being 
able to complete his tasks, and having problems with 
authority.  It was also noted that he had problems involving 
narcotics and being intoxicated.  His contention that he 
urinated on the barracks floor while intoxicated during 
service has been confirmed by an April 1966 record.  While 
behavior changes can be indicative of a stressor, there has 
been no competent medical evidence in this case establishing 
a relationship between these changes and the veteran's 
current diagnosis.     

While the veteran alleges that his current PTSD is related to 
his service, there are no records which reflect treatment for 
psychiatric problems dated prior to 1991 which is over 20 
years after separation from service.  Accordingly, 
entitlement to service connection for a psychosis on a 
presumptive basis is not warranted because no disorder was 
shown within the applicable presumptive period following her 
separation from service.  See 38 C.F.R. § 3.309.  
Additionally, in view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim. 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Even if the Board found that the veteran had a valid 
diagnosis of PTSD, there is no probative evidence 
establishing a medical nexus between military service and the 
veteran's PTSD.

As mandated in cases involving alleged personal assault, VA 
has endeavored to seek any and all possible sources of 
evidence that might enable the veteran to corroborate the 
alleged trauma.  VA has meticulously requested evidence of 
all possible types that might corroborate the veteran's 
account of the stressor, including not only service medical 
records or actions or requests in service personnel records, 
but also statements from fellow soldiers, friends, or 
relatives from the time of the alleged incident and 
thereafter.  However, as no probative evidence establishing a 
nexus between the current diagnosis of PTSD and personal 
assault suffered in service has been submitted, service 
connection for PTSD due to personal assault is not warranted.

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has PTSD in accordance with DSM-IV related to in-
service stressors) because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the "benefit-of-the-doubt" rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).





ORDER

Service connection for PTSD is denied. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


